


Exhibit 10.50

 

Execution Copy

 

Gleacher & Company, Inc.

 

Gleacher & Company Securities, Inc.

 

Eric Gleacher

 

Dear Eric:

 

This agreement (the “Agreement”) will memorialize the terms of your resignation
as a director and officer of Gleacher & Company, Inc. (“Gleacher”), Gleacher &
Company Securities, Inc. (“Gleacher Securities”) and their affiliated entities
set forth in paragraph 1, below, and your continuing relationship with Gleacher
Securities.

 

1.                                      Resignation.  Effective as of the date
this Agreement is approved by Gleacher (the “Effective Date”), Gleacher accepts
your resignation as Chairman of its Board of Directors and as a member of its
Board of Directors, and Gleacher Securities accepts your resignation as a Board
member and officer of, Gleacher Securities.  Gleacher and Gleacher Securities
also accept your resignation from any officer or director positions you hold
with all of Gleacher’s and Gleacher Securities’ predecessors, successors, and
assigns, their direct or indirect parents, subsidiaries, affiliates and related
entities (collectively referred to as the “Firm”).  You and Gleacher will
mutually agree on the press release regarding your resignation.

 

2.                                      Continuation of Services.

 

(a)                                 Nature of Services.  Following the Effective
Date, you will continue to provide the services reasonably requested by Gleacher
Securities from time to time to assist Gleacher Securities in receiving
investment banking fees (the “Fees”) relating to the transaction previously
discussed between you and Gleacher Securities (the “Transaction”).

 

(b)                                 Contingent Payment.  You will receive the
following payment (the “Contingent Payment”): 40% of the difference between
(1) and (2), where (1) equals 60% of the Fees and (2) equals any amounts that
Gleacher Securities is required to pay in respect of compensation, and fixed and
other costs associated with the Transaction.  The amount of the payment will be
calculated based on the entire amount of the Fees earned by Gleacher Securities
relating to the Transaction.  The Contingent Payment will be paid in a single
lump sum on May 31, 2013, provided that all contingencies in paragraph 2(e) have
been satisfied by that date.  If all such contingencies are not satisfied by
May 31, 2013, the payment will be made immediately after Gleacher Securities’
receives the outstanding Fees and you subsequently execute, deliver and do not
revoke the Release of Claims included as Schedule A to this Agreement (the
“Release”) in accordance with the consideration and revocation periods set forth
in paragraph 3 thereof, provided

 

--------------------------------------------------------------------------------


 

you continue to be in compliance in all material respects with your obligations
under this Agreement on that date.

 

(c)                                  Legal Compliance.  You agree to continue to
abide by all laws, rules and regulations applicable to investment banks,
broker-dealers and the securities industry generally (including those
promulgated by the U.S. Securities and Exchange Commission and FINRA) and all
policies and procedures of Gleacher Securities applicable to investment banking
employees, as well as any other applicable laws, rules and regulations, until
you receive the Contingent Payment.

 

(d)                                 Confidential Information.  You may have
access to or become familiar with information of a confidential or proprietary
nature that pertains to the business operations of the Firm or its affiliates
and their respective clients.  Such information includes, but is not limited to,
the following: information about clients; client relationships and prospective
clients; information about pending or completed matters; Firm programs,
policies, manuals and forms; Firm operations; information relating to Firm
employees; and any other trade secrets, inventions, know-how, processes, ideas,
concepts and methodologies.  You agree not to disclose any confidential or
proprietary information, directly or indirectly, or use it in any way, at any
time, except as required by law, rule, regulation, regulatory body or legal
process or in the performance of the services.  You further agree that you will
not copy or record or allow to be copied or recorded any confidential or
proprietary information, except as required in the performance of the services. 
The confidentiality obligation under this paragraph 2(d) shall not apply to
information that is readily available to the public at the time of disclosure
through no wrongful act on your part.

 

(e)                                  Contingencies.  Your right to receive and
retain the Contingent Payment is contingent upon: (1) Gleacher Securities’
receipt of the outstanding Fees, (2) your compliance in all material respects
with your obligations under paragraph 2(a) above and paragraph 4(a) below, and
(3) your execution and delivery of the Release such that the Release becomes
effective on the date on which the Contingent Payment will be made, in
accordance with the consideration and revocation periods set forth in paragraph
3 of the Release.

 

3.                                      Benefits.  You and your eligible
dependents will no longer be eligible for coverage under the Firm’s group health
plan after January 31, 2013.  Beginning February 1, 2013, you and your eligible
dependents will become eligible for COBRA coverage under the Firm’s group health
plan, provided that you (and your dependents) timely elect to continue coverage
under COBRA and pay the applicable premiums.  Gleacher Securities agrees to pay
you, on a monthly basis through December 31, 2013, an amount in cash equal to
the portion of the premiums that Gleacher Securities would have paid on your and
your eligible dependents’ behalf if you had remained eligible to participate in
the Firm’s group health plan.  You and your eligible dependents will be required
to pay the remaining portion of the premiums for any COBRA coverage elected. 
You and your dependents will generally not be eligible to participate in any of
the Firm’s other employee benefit plans, programs, policies or arrangements
following the Effective Date; however, you are

 

2

--------------------------------------------------------------------------------


 

entitled to receive any benefits you have accrued under the Firm’s benefits
policies (including vested benefits under Gleacher Securities’ 401(k) plan, in
accordance with the terms of such plan and applicable law) and reimbursement for
any unreimbursed business expenses incurred by you (subject to and in accordance
with the Firm’s reimbursement policies for which you are eligible)
(collectively, the “Accrued Benefits”).

 

4.                                      Continuing Covenants; Breach.

 

(a)                                 Nonsolicitation.  You agree that, for a
period of one year following the Effective Date, you will not, directly or
indirectly, (1) hire or solicit for employment anyone who was an employee of the
Firm within the 180 days before such hire or solicitation (other than your
administrative assistant on the Effective Date) or (2) solicit any current (as
of the Effective Date) clients of the Investment Banking Division of Gleacher in
connection with investment banking services.

 

(b)                                 Breach.  If you fail to comply in all
material respects with your obligations under this paragraph 4 or paragraph
2(a) above, in addition to any other remedy available to the Firm, you agree
that you will forfeit your rights to receive or retain the payments and benefits
under this Agreement.

 

5.                                      Return of Company Property.  You agree
that, within seven days after you cease providing services under this Agreement
(or, if later, seven days after you receive the Contingent Payment), you will
return all property, documents, and records of the Firm, tangible or intangible,
and all copies and excerpts thereof, in your possession, custody or control,
including all “Confidential Information,” in any form or media, relating to the
business of Gleacher, Gleacher Securities or the Firm, which you possessed or
had control over at any time, including but not limited to all Confidential
Information, company-provided cell phones, personal computers, laptops, credit
cards, building access cards, keys, computer equipment, manuals, correspondence,
memoranda, files, documents, and software.  For purposes of this Agreement,
“Confidential Information” shall include (1) any confidential or proprietary
information or trade secrets relating to any patents or other intellectual
property assigned to the Firm, (2) intangible personal property; technical
information, including research design, results, techniques and processes;
apparatus and equipment design; computer software; technical management
information, including project proposals, research plans, status reports,
performance objectives and criteria, and analyses of areas for business
development; and business information, including project, financial, accounting
and personnel information, business strategies, plans and forecasts, customer
lists, customer information and sales and marketing plans, efforts, information
and data, and (3) all information and materials received by you from a third
party subject to an obligation of confidentiality and/or non-disclosure.

 

6.                                      Confidentiality of this Agreement.  You
agree to keep the terms and conditions of this Agreement confidential, except,
and only to the extent that, such terms and conditions are publicly disclosed by
Gleacher, provided that you may reveal the terms and conditions of this
Agreement to your spouse, attorneys, and financial and tax advisors, to a
government agency in connection with any investigation it may conduct or is
conducting, or as

 

3

--------------------------------------------------------------------------------


 

otherwise required by law (provided that you instruct, and otherwise use your
best efforts to ensure that, each of the foregoing keep the terms of this
Agreement confidential).  However, nothing in this Agreement precludes you from
providing truthful information about this Agreement to any government agency;
provided that in the event that you are subpoenaed for such information, you
will immediately notify Gleacher and Gleacher Securities, and cooperate if the
Firm elects to contest such legal process.  You confirm that you have abided by
the terms of this paragraph through the date of your signature on this
Agreement.

 

7.                                      Cooperation.  You will make yourself
available to the Firm and its counsel, at mutually convenient times and places,
to assist with any investigation, administrative proceeding, inquiry,
arbitration, or litigation relating to any matter of which you have knowledge. 
The Firm will pay all reasonable and approved out-of-pocket expenses incurred by
you in connection with your cooperation.  For a period of one year following the
Effective Date, the Firm agrees to maintain directors’ and officers’ liability
insurance for your benefit, in the same amount and to the same extent as it
covers the other individuals who were officers and directors during the period
you were an officer and director with respect to claims arising during that
period.

 

8.                                      Acknowledgement and Waiver.  You
acknowledge and agree that, except as described in this Agreement, you will have
no rights to any further compensation under the Employment Agreement (as defined
below) or under any benefit, bonus, incentive, or equity compensation plan of
the Firm and/or any other arrangement or agreement with the Firm and you will
not be entitled to any other payments or equity whatsoever from the Firm.  You
further acknowledge and agree the Contingent Payment and health benefits exceed
all amounts and benefits to which you might otherwise be eligible if you did not
sign this Agreement (except for the Accrued Benefits), and that the Contingent
Payment and health benefits are in full satisfaction of any and all payments
and/or benefits to which you may otherwise be eligible if you did not sign this
Agreement (including, but not limited to, any salary, annual bonus, other
compensation, severance, or benefits under the Employment Agreement by and
between Gleacher Partners, LLC, Broadpoint Capital Inc., Broadpoint Securities
Group, Inc., and you dated March 2009 (the “Employment Agreement”)).

 

9.                                      Neutral Interpretation.  The language of
all parts of this Agreement shall be construed as a whole, according to its fair
meaning, and not strictly for or against either you, Gleacher or Gleacher
Securities, regardless of who drafted it.

 

10.                               Modifications.  This Agreement, including this
paragraph, may not be changed orally and can only be altered in a writing signed
by you and an authorized representative of Gleacher and Gleacher Securities that
refers to this Agreement.

 

11.                              Withholding.  The Firm shall withhold from the
payments it makes to you under this Agreement to the extent it reasonably
concludes it is required to do so by applicable law, but you are responsible for
paying all taxes that you owe regardless of the extent to which the Firm
withholds.

 

4

--------------------------------------------------------------------------------


 

12.                               Section 409A.

 

(a)                                 This Agreement shall be interpreted to
ensure that the payments contemplated hereby are exempt from, or comply with,
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”);
provided, however, that nothing in this Agreement shall be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result of a failure to comply with Section 409A) from you to the Firm or to
any other individual or entity

 

(b)                                 Any payment under this Agreement that is
subject to Section 409A and that is contingent on a termination of employment is
contingent on a “separation from service” within the meaning of Section 409A. 
Each such payment shall be considered to be a separate payment for purposes of
Section 409A.

 

(c)                                  To the extent that any portion of the
Contingent Payment is required to be paid at a different date in order to comply
with Section 409A, such payment shall be made at such other date.

 

(d)                                 If, upon separation from service, you are a
“specified employee” within the meaning of Section 409A, any payment under this
Agreement that is subject to Section 409A and would otherwise be paid within six
months after the your separation from service will instead be paid in the
seventh month following your separation from service (to the extent required by
Section 409A(a)(2)(B)(i)).

 

(e)                                  Any taxable reimbursement due under the
terms of this agreement shall be paid no later than December 31 of the year
after the year in which the expense is incurred and shall comply with Treas.
Reg. § 1.409A-3(i)(1)(iv).

 

(f)                                   If the period during which you have the
discretion to execute or revoke the Release straddles two calendar years,
Gleacher Securities shall make the payments that are conditioned upon the
Release no earlier than January 1st of the second of such calendar years,
regardless of which taxable year you actually deliver the executed Release to
Gleacher Securities.

 

13.                               Entire Agreement.  This Agreement (including
the Release) contains the entire understanding between you and the Firm with
respect to the subject matter of this Agreement and supersedes your Employment
Agreement.  You acknowledge that no promises or representations regarding
compensation, oral or written, have been made other than those expressly stated
herein, and that you have not relied on any such promises or representations in
signing this Agreement.

 

14.                               Notifications.  Except as otherwise provided
above, all notifications pursuant to this Agreement shall be made in writing by
Federal Express overnight delivery as follows: (a) if to Gleacher, addressed to
the General Counsel, Gleacher & Company, Inc., 1290 Avenue of the Americas, 4th
Floor, New York, NY 10104; or (b) if to you, at the address on the records of
Gleacher (as may be updated by you from time to time).

 

5

--------------------------------------------------------------------------------


 

15.                               Governing Law.  This Agreement is governed by
the laws of the State of New York applicable to agreements made and to be
performed wholly within such state, and as such will be construed under and in
accordance with the laws of the State of New York without regard to conflicts of
law.

 

16.                               Severability.  If any portion of this
Agreement (including the Release) is held to be unenforceable by any court of
competent jurisdiction, the parties intend that such portion be modified to make
it enforceable to the maximum extent permitted by law.  If any such portion
(other than the Release) cannot be modified to be enforceable, such portion
shall become null and void leaving the remainder of this Agreement in full force
and effect.  The parties hereby acknowledge that the Release is an essential
part of this Agreement and therefore, if the Release cannot be modified to be
enforceable, the parties hereby agree to negotiate and sign a waiver that is
enforceable to the fullest extent permissible by law.  If you breach any of your
obligations under this Agreement, the Agreement (including the Release) shall
remain in full force and effect.

 

17.                               Specific Performance; Injunctive Relief.  The
parties acknowledge that (a) the Firm will be irreparably harmed and that there
will be no adequate remedy at law for a violation of any of your covenants or
agreements set forth in this Agreement, (b) the nature of the business of the
Firm is such that it could be conducted anywhere in the world and that it is not
limited to a geographic scope or region, (c) the provisions of this Agreement
are reasonable and necessary for the protection of the business of the Firm,
(d) you will not be unreasonably precluded from earning a living if the
provisions of this Agreement are fully enforced, and (e) neither Gleacher nor
Gleacher Securities would not have entered into this Agreement unless you agreed
to be bound by the terms of this Agreement, including paragraph 4.  Therefore,
it is agreed that, in addition to any other remedies that may be available upon
any such violation, Gleacher and Gleacher Securities will have the right to seek
enforcement of such covenants and agreements by specific performance, injunctive
relief or by any other means available at law or in equity.

 

6

--------------------------------------------------------------------------------

 

18.                               Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of (a) the Releasees, including
the successors and assigns of the Releasees, all of which are intended
third-party beneficiaries, and (b) you and your heirs, testators, agents,
estates, and representatives, successors and assigns.  However, notwithstanding
the foregoing, this Agreement is not assignable by you and any purported
assignment by you shall be null and void.

 

 

Gleacher & Company, Inc.

 

 

 

 

 

By:

/s/ John Griff

 

 

Name:

John Griff

 

 

Title:

COO

 

 

 

 

 

Gleacher & Company Securities, Inc.

 

 

 

 

 

 

By:

/s/ John Griff

 

 

Name:

John Griff

 

 

Title:

CEO

 

 

ACCEPTED AND AGREED TO:

 

 

 

/s/ Eric Gleacher

 

Eric Gleacher

 

 

 

Date executed: January 28, 2013

 

 

7

--------------------------------------------------------------------------------


 

Schedule A — RELEASE OF CLAIMS

 

1.             Release of Claims.  In consideration of the benefits under the
agreement (the “Agreement”), dated January [    ], 2013, by and among Eric
Gleacher (“Executive”), Gleacher & Company, Inc., and Gleacher Securities, Inc.
(collectively, the “Company”), Executive, for and on behalf of himself and his
heirs and assigns, hereby waives and releases any employment, compensation or
benefit-related common law, statutory or other complaints, claims, charges or
causes of action of any kind whatsoever, both known and unknown, in law or in
equity, whether under the Agreement, a compensation or benefit plan or
otherwise, that Executive ever had, now has or may have against the Company and
its shareholders, subsidiaries, predecessors, successors, assigns, directors,
officers, partners, members, employees or agents (collectively, the “Releasees”)
by reason of facts or omissions that have occurred on or before the date that
Executive signs this Release, including, without limitation, any complaint,
charge or cause of action arising under federal, state or local laws pertaining
to employment, including the Age Discrimination in Employment Act of 1967
(“ADEA,” a law which prohibits discrimination on the basis of age), the National
Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, all as
amended; and all other federal, state and local laws and regulations.  By
signing this Release, Executive acknowledges that he intends to waive and
release any rights known or unknown that he may have against the Releasees under
these and any other laws; provided, that Executive does not waive or release
claims with respect to the receipt of the payments and benefits specified under
the Agreement (the “Unreleased Claims”).  Notwithstanding the foregoing,
Executive does not release, discharge or waive any rights to indemnification
that he may have under the certificate of incorporation, the by-laws or
equivalent governing documents of the Company or its subsidiaries or affiliates,
the laws of the State of New York, with respect to actions taken by Executive in
connection with the performance of his duties with the Company as an executive
officer, employee or member of a Board of Directors.

 

2.             Proceedings.  Executive acknowledges that he has not filed (and
has not transferred his rights with respect to) any complaint, charge, claim or
proceeding against any of the Releasees before any local, state or federal
agency, court or other body (each individually a “Proceeding”).  Executive
represents that he is not aware of any basis on which such a Proceeding could
reasonably be instituted.  Executive (a) acknowledges that he will not initiate
or cause to be initiated on his behalf any Proceeding and will not participate
in any Proceeding, in each case, except as required by law; and (b) waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”).  Further, Executive
understands that, by executing this Release, he will be limiting the
availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Releasees. 
Notwithstanding the above, nothing in paragraph 1 of this Release shall prevent
Executive from (1) initiating or causing to be initiated on his behalf any
complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his claims under the ADEA contained in paragraph 1 of this Release
(but no other portion of such waiver); or (2) initiating or participating in an
investigation or proceeding conducted by the EEOC.

 

--------------------------------------------------------------------------------


 

3.             Time to Consider.  Executive acknowledges that he has been
advised that he has at least twenty-one (21) days from the date of receipt of
the Agreement and this Release to consider all the provisions of this Release,
and that, although he may sign it at any time on or before the 21st day
following his receipt, he will sign it during the thirty-day period that begins
on the later to occur of (a) Gleacher Securities’ receipt of the Fees and
(b) May 24, 2013.  Executive agrees that any modifications to the Agreement or
this Release, whether material or immaterial, will not restart the 21-day
period.  EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY,
HAS BEEN ADVISED BY THE COMPANY TO, AND HAS IN FACT, CONSULTED AN ATTORNEY, AND
FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS THAT HE
MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN
PARAGRAPH 1 OF THIS RELEASE AND THE OTHER PROVISIONS HEREOF.  EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

4.             Revocation.  Executive hereby acknowledges and understands that
Executive shall have seven (7) days from the date of his execution of this
Release to revoke this Release (including, without limitation, any and all
claims arising under the ADEA) and that neither the Company nor any other person
is, or shall be, obligated to provide any benefits to Executive pursuant to the
Agreement until eight (8) days have passed since Executive’s signing of this
Release without Executive having revoked this Release.  If Executive revokes
this Release, Executive will be deemed not to have accepted the terms of this
Release and the benefits under the Agreement, and no further action will be
required of the Company.  However, Executive’s obligations under the Agreement
will remain in effect.

 

5.             No Admission.  This Release does not constitute an admission of
liability or wrongdoing of any kind by Executive or the Company.

 

6.             General Provisions.  A failure of any of the Releasees to insist
on strict compliance with any provision of this Release shall not be deemed a
waiver of such provision or any other provision hereof.  If any provision of
this Release is determined to be so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable, and in the event
that any provision is determined to be entirely unenforceable, such provision
shall be deemed severable, such that all other provisions of this Release shall
remain valid and binding upon Executive and the Releasees.

 

7.             Governing Law.  The validity, interpretations, construction and
performance of this Release shall be governed by the laws of the State of New
York without giving effect to conflict of laws principles.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite his signature below.

 

 

/s/ Eric Gleacher

 

 

Eric Gleacher

 

Date

 

9

--------------------------------------------------------------------------------

 
